Citation Nr: 1402194	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 13, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1995 to May 2002 and from March 2005 to June 2006.  For his service, he was awarded the Combat Infantryman Badge, among other honors.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD effective May 13, 2012.  The Veteran disagreed with the effective date assigned. .


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a February 2007 rating decision.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of that decision; therefore, the decision is final.

2.  The Veteran filed his petition to reopen his claim for service connection for PTSD on May 13, 2012.

3.  There were no formal or informal claims for service connection for PTSD filed between the February 2007 denial and the May 2012 claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date prior to May 13, 2012, for the grant of service connection for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

Moreover, the issue under appeal is entitlement to an effective date for an initial award of service connection.  The Veteran alleges that the effective date should be the date of his initial claim in 2006 rather than the date of his reopened claim.  The Veteran does not contend he filed a reopened claim prior May 2012.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claim, nor does the Veteran allege such.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  


II.  Merits of the Claim

The Veteran has appealed the May 13, 2012 effective date for the award of service connection for PTSD.  He alleges the effective date should be based on the date he filed his original claim for service connection in May 2006.  

The Veteran filed a claim for service connection for PTSD in May 2006, noting he would be discharged from active duty in June 2006.  In a February 2007 rating decision, the RO denied the Veteran's claim for service connection for that disorder acknowledging a valid stressor but finding no confirmed diagnosis of PTSD of record.  In this regard, a November 2006 VA examination determined the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the denial.  Therefore, that rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Subsequently, on May 13, 2012, the Veteran submitted an application to reopen the claim for service connection for PTSD.  In the July 2012 rating decision on appeal, the RO granted service connection for PTSD and assigned an effective date of May13, 2012, the date of the application to reopen the claim. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.400 (2013).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

The Veteran contended in his September 2012 VA Form 9 that he has suffered from PTSD symptoms since 2006 and that he was not properly diagnosed back in 2006.  He added that in 2006, he did not fully understand the symptoms of PTSD and that he suffered with the disorder without knowing how to get help.  For these reasons, the Veteran believes that he is entitled to an earlier effective date.  The record reveals the Veteran was diagnosed with PTSD on May 11, 2012 in a VA treatment record.

However, it is not the date the first symptoms or diagnosis of PTSD arose that controls.  Rather, it is the date the Veteran filed his claim.  As noted above, the February 2007 rating decision that denied his initial claim for service connection for PTSD was not appealed and is final.  See 38 C.F.R. § 3.160(d).  The next correspondence in the record indicating an intent to file a claim for service connection for PTSD was received on May 13, 2012.  There is no indication in the record, nor does the Veteran contend, that he filed a claim for service connection between his initial denial in 2007 and the current claim filed in May 2012. 

In sum, the Veteran's initial claim for service connection was denied in a final rating decision in 2007, and the next claim for service connection or PTSD was filed in May 2012.  The Veteran's May 2012 claim was not received within one year following a period of active duty, and there is no other basis noted or alleged that could support an effective date earlier than May 13, 2012.  Accordingly, the appeal for an earlier effective date is denied. 


ORDER

Entitlement to an effective date earlier than May 13, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


